In an action to recover damages for assault, etc., plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), entered November 29,1983, as granted defendant’s motion to vacate a default judgment entered against her and permitted her to serve a notice of appearance and answer.
Order affirmed insofar as appealed from, without costs or disbursements, on condition that defendant pays plaintiffs $200 and serves an answer within 30 days after service upon her of a copy of the order to be made hereon, with notice of entry. In the event said conditions are not complied with, order reversed insofar as appealed from, as a matter of discretion, with costs, and defendant’s motion to vacate her default denied.
Defendant established a reasonable excuse for her delay in answering the complaint and raised a meritorious defense (CPLR 5015 [a] [1]; Passalacqua v Banat, 103 AD2d 769). Therefore, Special Term did not abuse its discretion in vacating the default judgment entered against her and permitting her to *146serve a notice of appearance and answer. However, we have imposed an appropriate sanction. Titone, J. P., Lazer, Thompson and Eiber, JJ., concur.